﻿
I come here bearing a message of friendship and solidarity from the people and the Government of Guatemala, who are taking part in the work of this session of the General Assembly imbued with the spirit which exists in this and all nations at present as they work to see, peace, to halt armed conflicts, to contribute to balanced development for our peoples, and to foster multilateral efforts to resolve the problems which affect us all. Mankind has now become a whole and the fate of each nation is inevitably tied to that of its neighbours. Every day, every year, our interdependence increases. The tendency on the part of some nations to hegemony over others is gradually giving way to the need to co-operate for the benefit of all mankind. The future of the United Nations is assured. 
Convinced of this, I am pleased to be able to say, Mr. Secretary-General your work has teen consonant with the spirit of times and has been carried out by you in a tireless fashion, working as you have been doing for detente, peace and general well-being. We are happy to note the success of the of your good offices, which represent a decisive contribution to reducing tensions in various parts of the world.
The current session of the General Assembly will bear the responsibility to continue efforts in this titanic struggle to construct a society of international solidarity. To do so with the efficiency we know and respect, representatives may call upon the solidarity and the support of the delegation of Guatemala, which, correctly interpreting the feelings of the people of Guatemala, will always be prepared to take part in dialogue and co-ordination among peoples.
I should like to recall that nearly half a century ago the end of a war was being celebrated and at that point, as peace became a necessary goal, the principles which inspired the Charter of our Organization formed the basis for a return to peaceful coexistence and civilized conduct. The people of Guatemala note with hope that the new international climate is helping to consolidate peace. We hope that peace will be a product of understanding and mutual respect and that it will not rest on force or the balance of terror. Understanding implies tolerance and it requires a recognition of the needs and difficulties we all face, together with the essential support which is necessary if those difficulties are to be overcome.
We must consolidate peace, where it has been achieved, through greater understanding and accords. The abandonment of rigid political models, the consolidation of democratic processes, detente among the greater Powers - which are now discussing disarmament and international security, recognizing that they cannot split up a world that does not belong to them - the negotiation of solutions to conflicts in various parts of the world and greater dialogue with respect to common problems affecting the well-being and security of nations and problems affecting our natural environment - those are all positive developments that are changing international relations. Confrontations must become aberrations - things of the past. The new leaders of the world will be those who seek to attain peace, not those who seek to prevail over others. We can say therefore that a renewed confidence in multilateralism is emerging. The United Nations, through its organs, through its Secretary-General, is playing an active role in the efforts to put an end to confrontations in various Parts of the world and to foster discussions that might lead to resolving problems shared by all countries. The regional peace initiatives supported by international organizations have assumed an unaccustomed momentum.
The new calls for peace-keeping operations are further signs of confidence in the United Nations. We welcome the fact that over the last three years four peace-keeping operations have been established, and the possibility of three more is being reviewed, including one in Central America. We hope that many other opportunities for the peaceful settlement of disputes may emerge and that the United Nations will continue its efforts to encourage and strengthen mutual confidence-building measures and other measures that increase understanding, thus preventing armed conflicts and reducing the risk of war. 
We agree with the Secretary-General that we must make maximum use of the United Nations capacity to set up peace-keeping operations pursuant to the Charter. We agree with the basic principles governing peace-keeping operations: a credible mandate, the full support of the Security Council, co-operation by the parties to the conflict, the willingness of Member States, including Guatemala, to contribute troops and resources, a geographically balanced and representative force, and an effective and integrated United Nations command with adequate logistical and financial support.
In the disarmament field the implementation of the agreements between the United States and the Union of Soviet Socialist Republics on the reduction of intermediate and short-range nuclear missiles has been satisfactory. We trust that this process will continue and that further practical steps can be taken in the talks on the reduction of offensive strategic weapons and those on the reduction of conventional weapons.
An integral part of nuclear disarmament will be the forthcoming Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons. Nuclear disarmament is not a Utopian objective. All the peoples of the world consider it as necessary for their survival and for the survival of all mankind. Guatemala will continue to support the revision of the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water, with a view to achieving a complete halt to such testing.
We energetically reaffirm the unanimous call made by 149 States during the conference on chemical weapons held in Paris, in January of this year, for progress in the drafting of a convention on the prohibition of the development, production, storage, acquisition, transfer and use of chemical weapons together with the destruction of such devices. We note with interest the proposal made by President Bush in this respect. We feel that it is necessary to strengthen the role of the United Nations in the field of disarmament. Disarmament is a fundamental component in the process of consolidating peace.
Notwithstanding those positive trends, however, some problems represent a grave threat not only to peace but to the stability of our institutions and societies. I refer to drug trafficking, terrorism and the perverse combination of those two factors that has occurred in our continent, lb put an end to those destructive activities it will be necessary not only to have a firm political determination to combat them but also to co-ordinate joint measures in the field of security, it will also be necessary to make rapid progress in the development and codification of appropriate legal instruments. In Guatemala we have been deeply struck by the plight in which Colombia finds itself and we have expressed our solidarity with the people and the Government of that nation. We admire the decision and the determination of President Barco. We are aware that the symptoms which are causing a state of crisis in his country may be found in many of our own. That is why there mast be concerted action to deal with the problem in its various ramifications, including production, trafficking and consumption.
We are prepared to participate in a crusade aimed at protecting our societies.
From the outset, the democratic Government of Guatemala, over which I preside, has sought to foster coexistence among peoples, with respect for their sovereignty, the search for peace and the consolidation of democracy. We wish to share with other nations around the world the joy arising from the developments taking place in our nation in a climate of greater peace, participation and political stability.
Our contribution to this international climate, characterized by greater multilateral measures, has resulted in the following principles: support for action by our multilateral organizations in Latin America and around the world and acceptance of their active presence in the settlement of political, economic and human problems; the fostering of regional organizations which pursue greater integration around common objectives - I have in mind the Central American Parliament; active participation in the promotion of dialogue, the negotiated settlement of conflicts, and co-ordination for the establishment of consensus, as in the case of the peace plan known as Esguipulas II .
Furthermore, we support initiatives towards greater North-South dialogue. The social and political problems of balanced economic development should not be regarded as separate* they are the responsibility of the international community. I sincerely believe that this work and that of promoting co-ordinated action to protect the climate of our nation and of Central America represent a historic contribution to the future of mankind.
In that connection, domestically we have assumed the responsibility of fostering the development of our economy, making proper effective use of our own resources, channelling development inwards in order gradually to pay off a debt to society accumulated over the years and create more equitable living conditions for all the inhabitants of our nation.

We wish to reach the year 2000 on track for develops. But we know that the success of out measures of our measures requires adequate external  conditions that have not exists over the past decade. Indebtedness and debt-servicing, and the reduction of financial resources for development are problem that continue to affect us. We can understand the problems that are affecting the developed countries, but their protectionist measures, the general proliferation of discriminator, practices notwithstanding trade principles and practices that have previously been encouraged trade restrictions applied to exports fro. developing countries, monetary and financial instability, and high interest rates - to mention only a few problems - are all causing us a great deal of difficulty as we work to carry out the task we have set for ourselves. 
The United Nations bears a fundamental responsibility for fostering social progress and the attainment of better living standards for all the peoples of the world. In order to fulfil that responsibility effectively, the spirit of co-operation that has arisen in the politics! sphere must now extend to the economic and social spheres. It must be pointed out that progress made in the political climate can be consolidated only if we correct the economic climate that has been detrimental to most of the world's population. We believe that multilateralism, which has been an effective instruct in the promotion of peace, must be used to rebuild international economic relations. The United Nations offers a suitable framework for resuming broad-based North-South dialogue on international economic cooperation. The special session of the General Assembly scheduled for next year represents an opportunity for such dialogue. For our part, we are prepared to take an active part in that process.
Guatemala is ready to promote develop without Jeopardies, our ecology and the well-being of the future generations of our country and of all mankind. That is why we must express our deepest concern at the deterioration of the environment. Today, we cannot disregard the cataclysmic risks of climate change and other consequences of damage to the environment. All countries, from the most industrialized nations to the least developed countries, recognize the gravity of the problem and the urgent need to find practical solutions. The responsibility must of course be shared by all as regards measures to be taken. We feel it is important to emphasize, however, the primary responsibility borne by the industrialized countries as regards controlling and repairing damage caused to the environment, and their obligation to assist the developing countries in achieving environmentally sound and sustainable development.
The Central American Presidents, inspired by genuine concern, have established a Central American commission for the environment and development. I consider that the international community must step up its efforts and contribute to the protection of the tropical jungles in our region. It is necessary to avoid the consequences arising from their destruction and to secure additional financial resources to protect such areas.
In a further effort in the search for appropriate solutions to economic and social development, five countries of the Central American region held a conference in October of last year, at which we agreed to promote the establishment of the "Mayan Trail", a large-scale enterprise which must be declared as a common heritage of mankind, it is consistent with the guidelines of the United Nations Educational, Scientific and Cultural Organization.
The project is directly linked to the preservation of the environment, tropical forests, and their flora and fauna. Its aim is to encourage ecological tourism and to create sustained, non-destructive development that will not harm the environment and can generate employment and financial resources on a scale sufficient to preserve such areas, if the project is to become a reality, we need understanding and international co-operation. We need the determination to preserve the natural environment and to protect our indigenous communities of Mayan descent. The preservation of the environment is a legitimate concern of all, developed and developing alike, as is the elimination of poverty. Environmentally sound development must stress the elimination of poverty and the reduction of human suffering.
We do not desire economic development to the detriment of our neighbours. We desire political stability and a firm lasting peace that will benefit us all and permit co-existence, we wish to strengthen mutual trust among our nations and to fester a collective approach to our problems. We know that our policy of active neutrality makes us a factor of equilibrium necessary for peace, peace we wish to be permanent. But we are certain peace can endure only with the support of the international community,,
Our Central American societies have gone through the most difficult and bloody periods of our history, but we have a common destiny and we must return to the path of concord and peaceful coexistence.
Our house has been destroyed, and we wish to rebuild it on more stable foundations, strengthening the ties that bind us. In Central America we have been examining, discussing, and agreeing upon steps to achieve peace, development and well-being for our people.. We are rebuilding our house on democratic foundations through the exercise of our right to self determination and a future of peace and development. We wish to strive to teach our peoples to live democratically. We wish to ensure the right of all human beings to freedom of thought. But it is necessary to learn to live in peace, to set our weapons aside and to work together. Let us work together to turn Central America into a great nation. We must co-operate to find a solution to our economic and social problems, to provide our children with a decent, dignified life, we must eradicate poverty, adjust income and the distribution of wealth. We need education to improve our housing, clothing, health and food.
Since the Esquipulas meeting held in August 1987 Central American presidents have worked to bring peace to the region and have striven to fulfil the Esquipulas accords. In the course of this year we held two meetings which adopted new verification and monitoring decisions, as well as decisions with respect to the demobilization of certain irregular forces. We entrusted the Secretaries-General of the united Nations and the Organization of American States to implement the joint plan for the demobilization, repatriation or voluntary resettlement of members of the Nicaraguan resistance and their relatives. We have undertaken to facilitate the implementation of that plan, and we appreciate the international co-operation and humanitarian assistance to that end.  I would re-emphasize what was stated in this Assembly two years ago: that in our quest for peace and democracy in Central America the agreements reached by presidents in the region are not a reference point for discussion or rejection, but rather a starting point for finding solutions. Those agreements represent what we wish to see, and it is within the framework of those agreements, if they are
respected, that discussions to attain a firm and lasting peace in Central America will be achieved.
We hope that the Security Council will, in due course, authorize the setting up of a visiting observer mission as well as other requirements of the Secretary-General to support the demobilization of irregular forces. These steps, which represent a new stage in the development of the peace process in our region will contribute to consolidating the positive results of our efforts.
In El Salvador and Nicaragua, there are encouraging signs of progress towards national reconciliation, we welcome that progress and hope it will continue. Serious talks designed to achieve a cessation of hostilities have begun in El Salvador as a first step towards substantive political negotiations to  strengthen democracy. In Nicaragua a significant political event is being prepared that could represent the start of a fresh stage in the political life of that sister country, if the electoral conditions are consistent with the principles and commitments made in the presidential accords. We hope that the electoral observer mission of the United Nations and the Organization of American States will not merely verify the existence of such conditions but will also help to suggest ways of improving them.
Aware of the historic responsibility to face up to one of the problems that afflict us most we held an international conference on Central American refugees. Its basic purpose was a humanitarian one: to find a lasting, stable solution to the problem, whereby it would become possible to voluntarily repatriate and resettle in their place of origin thousands of refugees and displaced persons now housed in our countries. Essentially, we lack the financial and economic resources for this but there is the will and the commitment to find a permanent solution. Each Central American has the right to live in his country of origin and must be taken in and assisted.
The General Assembly has adopted the Special Plan for Economic Co-operation for Central America, and we welcome the efforts that have been made to implement it. we also took part in the first meeting between Central American Governments and the co-operating Governments and institutions. We hope that the meeting will bear fruit and strengthen economic and technical cooperation with Central America.
The Guatemalan Government is seriously concerned that the situation in Panama could threaten the general situation in the region. With other democratic nations we stand behind the Panamanian people in its determination to overcome these difficulties by peaceful means and to satisfy its aspiration to live in democracy.  We reiterate the pressing need for us to channel our efforts into the restoration of institutional democracy, taking into account the spirit and aspirations of Latin Americans, while adopting an attitude of collective responsibility and accepting the initiatives to find peaceful solutions to the aspirations of the Panamanians.
With respect to Belize, we are prepared to work for a just, comprehensive and honourable peaceful settlement between the parties concerned. I would remind the assembly that my Government initiated direct talks in a realistic and constructive fashion with representatives of Belize who visited Guatemala to take part in important international events. Nevertheless, if our efforts are to bear fruit, here must be a realistic, flexible and positive attitude shared by both parties.
Guatemala has gone through one of the longest periods of peace, stability and social development in its history. The climate of freedom and participation became clear with the unprecedented growth, during the last 40 years of our history, of political, social and economic organizations which are fostering popular participation in the great decisions of the nation. Democracy in Guatemala is being constructed with the active participation of all sectors of society, but there are minority groups that are opposed to the consolidating of our endeavours. Since institutional development and our operating capacity still limit our possibility to guarantee the full measure of security due all our citizens and to have total control over those groups which are part of a past we would forget. People welcomes and appreciates the assistance and advice of the international community. Our practical progress with respect to human rights and the establishment of the rule of law in our nation has been accepted by all, but we so know that much still remains to be done.
The support and confidence of our friends and of the international community as represented in this Organization will help us to make progress in this respect, and to consolidate our democracy which was and will be available to construct the society of international solidarity which we wish to bring about. 
As one of the principal purposes of the United Nations, the task of fostering respect for human rights is a matter of legitimate international concern. Guatemala considers that United Nations efforts in this respect have been effective and we support the Secretary-General in his initiative to strengthen the Organization's role in providing advice and technical assistance to guarantee the protection of human rights.
Guatemala has benefited from that programme and appreciates the help received from the advisers assigned to our country. The United Nations has made an undeniable contribution to emphasizing the natural relationship between peace, justice, freedom, development and human rights. For this reason we joined in the energetic condemnation of any massive violation of such basic guarantees of the political development and freedom of peoples.  Guatemala vehemently condemns the shameful apartheid system, a flagrant violation of human rights. It is unconscionable that, despite two decades of United Nations struggle against racism and discrimination, this irrational practice should stubbornly persist.
RH
Our principles lead us to feel an active part of the international community. Guatemala has followed with concern the various diplomatic endeavours in the Middle East, we recognize the right of the Palestinian people to self-determination and independence on their own territory, which will not jeopardize the existence of the state of Israel within boundaries recognized by the United Nations. We supported the initiative to convene an international conference on the Middle East under the auspices of the United Nations.  

Guatemala hopes that both in Afghanistan and in Cambodia the efforts to achieve a comprehensive political solution will continue. These must guarantee the independence and self-determination of the peoples in question. Above and beyond the withdrawal of foreign troops, we feel that a political settlement must be encouraged, and that there must be no activities incompatible with the principles contained in the United Nations Charter.
The attainment of independence by Namibia has over the years been one of the major concerns of the United Nations. Guatemala supports Security Council resolution 435 (1978) and the plan for the independence of Namibia within the whole of its recognized territory. We applaud what is being done by the Secretary-General and the staff of the United Nations Transition Assistance Group (UNTAG). We are following with the greatest interest the preparations being made to hold free and fair elections under United Nations supervision and control. We energetically appeal to all parties, particularly South Africa, to co-operate fully With UNTAG, respecting their obligations at all times and fully complying with the agreements and understandings to which they have subscribed.
 I have referred in general terms to the matters which require urgent solution. I would end by reaffirming our faith and trust in the United Nations and in the capacity of the Secretary-General and of the present President of the General Assembly to continue to foster dialogue among nations, in order to fulfil our greatest aspirations: the establishment of a pluralistic society that can live in peace and harmony and ensure for the individual a decent, fitting life and the exercise of his fundamental rights and freedoms.
